Title: From Benjamin Franklin to John Dickinson, 22 April 1783
From: Franklin, Benjamin
To: Dickinson, John


Sir,
Passy, April 22. 1783
M. Märter, Professor of Natural History in the Service of the Emperor, being appointed to make a Collection of Plants and Animals from the four Quarters of the World, for his Imperial Majesty’s Botanic Gardens and Menagerie, proposes to begin his Operations by a Journey thro’ the Countries under the Government of the United States of America. He is strongly recommended to me by his Excellency the Ambassador from that Court; and I take leave to recommend him not only to the Civilities you are pleased in bestowing on Strangers of Merit but to all the Assistances and Facilities your Station and the Influence attending it may enable you to afford him in the Execution of his Commission, being persuaded that your Zeal for the Increase of useful Science, as well as the Respect due to his August Employer, will induce you to render Mr. Märter such Services with Pleasure. I have the honour to be, very respectfully, Sir, Your Excellency’s most obedient & most humble Servant
B Franklin
His Excellency the Governor of Pennsylvania.
